The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-20 are presented for examination in this application (16/911,814) filed on June 25, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-20 are pending for consideration. 
Drawings
The drawings submitted on June 25, 2020 have been considered and accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 11, 14-17, 19 and 20 is rejected under 35 U.S.C. 103(a) as being disclosed by Smeaton et al. (US PGPUB 2019/0370136) (hereinafter ‘Smeaton’), and further in view of Datta et al.  (US 10,296,594 hereinafter referred to as Datta).
As per independent claim 1, Smeaton discloses a data storage system, comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory [(Paragraphs 0008-0012 and 0044-0051; FIGs. 2 and 3) where Smeaton teaches a computer program product is provided for asynchronous remote mirror cloud archival. The computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations; Further teaches a computer system is provided for asynchronous remote mirror cloud archival. The computer system comprises one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, to perform operations to correspond to the claimed limitation], wherein the computer executable components comprise: a file designation component that selects a file stored for archival to a remote storage system [(Paragraphs 0008-0012 and 0044-0051; FIGs. 2 and 3) where Smeaton teaches a method for asynchronous remote mirror cloud archival. In accordance with these embodiments, a data mover of a remote host receives, from an asynchronous remote mirror copy ; a cluster selection component that locates a copy of the file [(Paragraphs 0031-0036 and 0044-0046; FIGs. 1 and 2) where Smeaton teaches FIG. 1 illustrates, in a block diagram, a computing environment with an application site 100, a remote site 130, and a cloud infrastructure 160 in accordance with certain embodiments. The application site 100 may be referred to as a primary site, and the remote site 130 may be referred to as a secondary site; The remote site 130 includes a remote host 132 and a secondary system 140. The remote host 132 includes a data mover 134. The secondary system 140 includes a secondary storage controller 142 coupled to secondary storage 146. The secondary storage controller 142 includes a secondary storage manager 144. The secondary storage 146 includes volumes 148. The volumes 148 include tracks of data; FIG. 2 illustrates a flow of operations and data for an asynchronous remote mirror cloud archival copy operation in accordance with certain embodiments. In FIG. 2, the application host 102 issues an asynchronous remote mirror cloud archival copy operation to the primary storage controller 112. The asynchronous remote mirror copy system 115 at the primary storage controller 112 sends an archive copy operation identifying a list of tracks of data to be archived and where, in the cloud infrastructure 100, to store the tracks of data to the data mover 134. The data mover 134 issues the archive copy operation to the secondary storage controller 142. The secondary storage controller 142 executes the archive copy operation to copy data from the secondary storage 146 to the cloud storage 174. With  
Smeaton does not appear to explicitly disclose a file stored by a primary computing cluster of the data storage system, a copy of the file at a secondary computing cluster of the data storage system that is distinct from the primary computing cluster.
However, Datta discloses a file stored by a primary computing cluster of the data storage system, a copy of the file at a secondary computing cluster of the data storage system [(Column 7, lines 49-65; FIGs. 1 and 2) where Datta teaches system 200 can include a source cluster 202a and one or more target cluster(s) 202b that are employed to provide redundancy during failure events, such as, but not limited to a failover, a switchover, etc. In one example, data files associated with (e.g., retained within and/or referenced via) the source cluster 202a can be replicated to the target cluster(s) 202b, such that upon the occurrence of the failure event, clients can be actively migrated (e.g., during ongoing file system activity) from the source cluster 202a .
Smeaton and Datta are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Smeaton and Datta before him or her, to modify the method of Smeaton to include the stub file replacement of Datta because it will enhance data access.
The motivation for doing so would be [“avoid such errors, system 100 employs a snapshot comparison component 102 that analyzes metadata associated with the content data to accurately identify whether the content data has changed over time” (Column 4, lines 62-66 by Datta)].
Smeaton further teaches an archival management component that, in response to determining that the copy of the file as stored by the secondary computing cluster matches the file stored by the primary computing cluster, directs the secondary computing cluster to archive the copy of the file to the remote storage system [(Paragraphs 0031-0036 and 0044-0046; FIGs. 1 and 2) where Smeaton teaches FIG. 1 illustrates, in a block diagram, a computing environment with an application site 100, a remote site 130, and a cloud infrastructure 160 in accordance with certain embodiments. The application site 100 may be referred to as a 
 Therefore, it would have been obvious to combine Smeaton and Datta to obtain the invention as specified in the instant claim.
As per dependent claim 4, Smeaton discloses wherein the computer executable components further comprise: a replication component that replicates the file from the primary computing cluster to the secondary computing cluster, resulting in the copy of the file being stored at the secondary computing cluster [(Paragraphs 0031-0036 and 0044-0046; FIGs. 1 and 2) where Smeaton teaches FIG. 1 illustrates, in a block diagram, a computing environment with an application site 100, a remote site 130, and a cloud infrastructure 160 in accordance with certain embodiments. The application site 100 may be referred to as a primary site, and the remote site 130 may be referred to as a secondary site; The remote site 130 includes a remote host 132 and a secondary system 140. The remote host 132 includes a data mover 134. The secondary system 140 includes a secondary storage controller 142 coupled to secondary storage 146. The secondary storage controller 142 includes a secondary storage manager 144. The secondary storage 146 includes volumes 148. The volumes 148 include tracks of data; FIG. 2 illustrates a flow of operations and data for an asynchronous remote mirror cloud archival copy operation in accordance with .
As per dependent claim 5, Smeaton discloses wherein the replication component further replicates configuration data for the remote storage system from the primary computing cluster to the secondary computing cluster, resulting in replicated configuration data, and wherein the archival management component directs the secondary computing cluster to archive the copy of the file to the remote storage system according to the replicated configuration data [(Paragraphs 0031-0036, 0048-0051 and 0055-0056; FIGs. 1 and 3) where Smeaton teaches FIG. 3 illustrates, in a flow chart, operations for executing an asynchronous remote mirror cloud archival copy operation. Control begins at block 300 with the application host 102 issuing, to the primary storage controller 112, a request to initiate an asynchronous remote mirror cloud archival copy operation. In block 302, the primary storage controller 112 passes, to an asynchronous remote mirror copy system 115, the asynchronous remote mirror cloud archive copy operation. In block 304, the asynchronous remote mirror copy system 115 issues, to the remote host 132, an archive copy operation to archive data. With embodiments, the archive copy operation is a store record set command, that corresponds to the configuration data, and the store record set command includes a Track Information Field (TIF) with a list of tracks of data to be archived and includes describes (e.g., with metadata) where the tracks of data are to be archived. In block 306, the remote host 132 issues, to the secondary storage controller 142, the archive copy operation. In block 308, the secondary storage controller 142 executes the archive copy operation to copy the data (i.e., the tracks of data from the TIF) from the secondary storage to the cloud storage 174 using the cloud service 172. the asynchronous remote mirror copy system 115 issues a store record set command as an archive copy operation to the data mover 134. In certain embodiments, the store record set command is a request to archive data to the cloud storage issued via an Application Programming Interface (API). The store record set command includes the TIF with a list of tracks of data to be archived and includes metadata describing where the tracks of data are to be archived. In certain embodiments, the data mover .
As per dependent claim 6, Datta discloses wherein the archival management component determines whether the copy of the file as stored by the secondary computing cluster matches the file stored by the primary computing cluster by determining whether the file as stored by the primary computing cluster has been altered subsequent to the copy of the file being replicated to the secondary computing cluster [(Column 6, lines 19-51, Column 7, lines 4-30, Column 8, lines 6-21 and Column 10, lines 32-51; FIGs. 1 and 6) where Datta teaches that during an initial synchronization, all the data stored within local storage 108a (or referenced by the stub files 208a and stored within cloud storage) can be copied to local storage 108b; however, during each subsequent synchronization, only modifications and/or changes to the data can be copied (e.g., to conserve computing and/or transmission resources). In one aspect, during the subsequent synchronizations the snapshot comparison .
As per dependent claim 8, Smeaton discloses wherein the archival management component receives a stub file corresponding to the file from the secondary computing cluster in response to the secondary computing cluster successfully archiving the copy of the file to the remote storage system [(Paragraphs 0050-0051; FIGs. 1 and 3) where Smeaton teaches the remote host 132 issues, to the secondary storage controller 142, the archive copy operation. In block 308, the secondary storage controller 142 executes the archive copy operation to copy the data (i.e., the tracks of data from the TIF) from the secondary storage to the cloud storage 174 using the cloud service 172. In certain embodiments, the secondary storage controller 142 notifies the remote host 132 when the archive copy operation has completed successfully (and the data has been archived to the cloud storage 174). The notification is then propagated from the remote host 132 to the primary storage controller 112 and from the primary storage controller 112 to the application host 102 to correspond to the claimed limitation].
As per dependent claim 10, Datta discloses wherein the computer executable components further comprise: a stub conversion component that adapts the stub file to a first configuration used by the primary computing cluster in response to determining that the first configuration differs from a second configuration used by the secondary computing cluster [(Column 6, lines 19-51, Column 7, lines 4-30, Column 8, lines 6-21 and Column 10, lines 32-51; FIGs. 1 and 6) where Datta teaches that during an initial synchronization, all the data stored within local storage 108a (or referenced by the stub files 208a and stored within cloud storage) can be copied to local storage 108b; however, during each subsequent synchronization, only modifications and/or changes to the data can be copied (e.g., to conserve computing and/or transmission resources). In one aspect, during the subsequent synchronizations the snapshot comparison component 102a can determine changes that have been made to the file data (e.g., stub files 208a and/or local files 210a) within local storage 108a, for example, based on a comparison of snapshots of the local storage 108a taken during or subsequent to the initial (or previous) synchronization and taken at a current time (prior to the subsequent synchronization), for example, by the snapshot generation component 104a. During a failure event (e.g., failover) associated with a failure of the source cluster 202a, clients can be routed to the target cluster 202b and can be provided access to file data retained within local storage 108b and/or file data retained within cloud storage referenced via stub files 208b. In one example scenario, the clients can update and/or modify data within the local storage 108b. Further, the clients can delete one or more of the stub files 208b and/or local files 210b and/or create new stub files 208b and/or local files 210b. In addition, one or more stub files 208b can be converted to local files 210a and/or vice versa. When the failure event is resolved (e.g., source cluster is healthy and/or active), the synchronization component 204b can transfer a copy of these updates and/or modifications to the local .
As for independent claims 11 and 17, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 14, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claim 15, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 16 and 20, the applicant is directed to the rejections to claims 8 and 9 set forth above, as they are rejected based on the same rationale.
As for claim 19
Claims 2, 3, 12, 13 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Smeaton in view of Datta, as applied to claims 1, 11 and 17, and further in view of Sasaki et al.  (US PGPUB 2005/0210465 hereinafter referred to as Sasaki).
As per dependent claim 2, Smeaton discloses the data storage system of claim 8.  
Datta teaches wherein the secondary computing cluster is a first secondary computing cluster  [(Paragraphs 0050-0051; FIGs. 1 and 3) where Smeaton teaches the remote host 132 issues, to the secondary storage controller 142, the archive copy operation. In block 308, the secondary storage controller 142 executes the archive copy operation to copy the data (i.e., the tracks of data from the TIF) from the secondary storage to the cloud storage 174 using the cloud service 172. In certain embodiments, the secondary storage controller 142 notifies the remote host 132 when the archive copy operation has completed successfully (and the data has been archived to the cloud storage 174). The notification is then propagated from the remote host 132 to the primary storage controller 112 and from the primary storage controller 112 to the application host 102 to correspond to the claimed limitation]
Smeaton/Datta does not appear to explicitly disclose wherein the cluster selection component selects the first secondary computing cluster from among a plurality of secondary computing clusters having respective copies of the file.
However, Sasaki discloses wherein the cluster selection component selects the first secondary computing cluster from among a plurality of secondary computing clusters having respective copies of the file [(Paragraph 0050; FIGs. 1 .
Smeaton/Datta and Sasaki are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Smeaton and Datta before him or her, to modify the method of Smeaton to include the comparison identification unit of Sasaki because it will enhance performance.
The motivation for doing so would be [“allows minimizing the impact on other information processing systems and efficiently performing the comparison processing, as the server for comparison” (Paragraph 0069 by Sasaki)].
 Therefore, it would have been obvious to combine Smeaton/Datta and Sasaki to obtain the invention as specified in the instant claim.
As per dependent claim 3, Sasaki discloses wherein the cluster selection component selects the first secondary computing cluster based on a degree of similarity between respective configurations of the primary computing cluster and the first secondary computing cluster [(Paragraphs 0035, 0050 and 0068-0069; FIGs. 1 and 3) where Sasaki teaches that the file comparison can be made with the master image 45 instead of using two servers. In the absence of a server with the same file configuration as the faulty server, the differences with the file at the time of the installation can be detected by comparing with the file stored in the master image 45. Even in the presence of another server with the same file configuration as the faulty server, comparing with the file stored in the master image 45 can suppress the data input/output load on the another server. This keeps intact the processing capability of the information processing system running in the another server. If the server group is made up of a plurality of servers with the same configuration files as in the case of blade servers, one can select the server with the lowest CPU load in the same server group as the faulty server as the server for comparison. That is, in the server group to which the faulty server belongs, one can select the server that allows minimizing the impact on other information processing systems and efficiently performing the comparison processing, as the server for comparison to correspond to the claimed limitation].
As for claim 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claim 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claim 18
Claim 7 is rejected under 35 U.S.C. 103(a) as being disclosed by Smeaton in view of Datta, as applied to claim 6, and further in view of Neumann et al.  (US PGPUB 2017/0091222 hereinafter referred to as Neumann).
As per dependent claim 7, Smeaton/ Datta discloses the data storage system of claim 6.  
Smeaton does not appear to explicitly disclose wherein the computer executable components further comprise: a file hashing component that computes a first hash of the file as stored by the primary computing cluster, wherein the archival management component obtains a second hash of the file as stored by the secondary computing cluster and determines whether the file as stored by the primary computing cluster has been altered subsequent to the copy of the file being replicated to the secondary computing cluster by comparing the first hash and the second hash.
However, Neumann discloses wherein the computer executable components further comprise: a file hashing component that computes a first hash of the file as stored by the primary computing cluster, wherein the archival management component obtains a second hash of the file as stored by the secondary computing cluster and determines whether the file as stored by the primary computing cluster has been altered subsequent to the copy of the file being replicated to the secondary computing cluster by comparing the first hash and the second hash [(Paragraph 0050; FIGs. 1 and 3) where Datta teaches the storage module 311 may using a hash function/algorithm (such as MD5) to determine whether any copies of the first file have been modified. For example, the storage module 311 .
Smeaton/ Datta and Neumann are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Smeaton/ Datta and Neumann before him or her, to modify the method of Smeaton to include the file hashing comparison of Neumann because it will enhance data access.
The motivation for doing so would be [“maintain the replication of the data when a data storage device is removed from the logical volume without rebuilding a drive” (Paragraph 0024 by Neumann)].
 
Claim 9 is rejected under 35 U.S.C. 103(a) as being disclosed by Smeaton in view of Datta, as applied to claim 8, and further in view of Zimran et al.  (US PGPUB 2007/0179990 hereinafter referred to as Zimran).
As per dependent claim 9, Smeaton discloses the data storage system of claim 8.  
Smeaton does not appear to explicitly disclose wherein the archival management component replaces the file as stored by the primary computing cluster with the stub file in response to receiving the stub file from the secondary computing cluster.
However, Zimran discloses wherein the archival management component replaces the file as stored by the primary computing cluster with the stub file in response to receiving the stub file from the secondary computing cluster [(Paragraphs 0007-0009, 0051-0055 and 0087-0090; FIGs. 2 and 4) where Zimran teaches a method of operating a primary file server and a secondary file server in a data network. The method includes the primary file server replacing a file in primary storage of the primary file server with a corresponding stub file in the primary storage when data of the file are migrated from the primary storage to secondary storage of the secondary file server. The corresponding stub file retains attributes of the file including an indication of a location of the file data in the secondary storage. The method further includes the secondary file server setting a retention period for the file data in the secondary storage, and the secondary file server retaining the file data in the secondary storage for the retention period. The primary file server sets at least one attribute of the corresponding stub file to indicate that the corresponding stub file is to be retained for .
Smeaton and Zimran are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Smeaton and Zimran before him or her, to modify the method of Smeaton to include the stub file replacement of Zimran because it will enhance data access.
The motivation for doing so would be [“ensure content authenticity and retention of data” (Paragraph 0044 by Zimran)].
 Therefore, it would have been obvious to combine Smeaton and Zimran to obtain the invention as specified in the instant claim.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al., USPGPUB 2015/015271– teaches time-delayed replication for data archives.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135